 



Exhibit 10.3
LAURUS MASTER FUND, LTD.
c/o Laurus Capital Management, LLC
825 Third Avenue, 14th Fl.
New York, New York 10022

     
 
  February 6, 2007

Stonepath Group, Inc., as Company Agent
2200 Alaskan Way, Suite 200
Seattle, Washington 98121
Attention: Robert Arovas, Chief Executive Officer
Dear Mr. Arovas:
     Reference is made to the Security Agreement dated as of August 31, 2005 by
and among Stonepath Group, Inc., a Delaware corporation (“Stonepath”), certain
subsidiaries of Stonepath named therein or which hereafter become a party
thereto (each a “Company”, collectively, the “Companies”) and Laurus Master
Fund, Ltd. (“Laurus”) (as amended, modified and/or supplemented from time to
time, the “Security Agreement”). Capitalized terms used but not defined herein
shall have the meanings ascribed them in the Security Agreement.
     Laurus has informed the Companies that Mass Financial Corp. (“MFC”) intends
to purchase from Laurus (the “Purchase”) all of Laurus’ right, title and
interest in and to the Loans (limited to the principal and interest thereon),
the Security Agreement and the Ancillary Agreements (other than the Warrants)
together with all attendant liens, rights, assignments and interest (including
security interests) pertaining to or arising from the Security Agreement and the
Ancillary Agreements (other than the Warrants). Laurus has previously informed
the Companies that amounts continue to be owing by the Companies to Laurus under
the Security Agreement and Ancillary Agreements in addition to principal and
interest in respect of the Loans (the “Non-P&I Amounts”).
     Each Company hereby acknowledges, confirms and agrees that as of the close
of business on February 5, 2007, (a) each Company is indebted to Laurus for
loans and advances in the aggregate principal amount together with interest
accrued thereon of $3,280,748.00 (the “P&I Amount”) and (b) the P&I Amount is a
valid and unconditional obligation of each Company to Laurus and is due and
owing without offset, defense or counterclaim of any kind, nature or description
whatsoever.
     Laurus has requested that Stonepath issue 3,500,000 shares of Stonepath’s
Common Stock in full satisfaction of the Non-P&I Amounts (the “Shares”), which
such Shares shall be delivered to Laurus within five (5) business days following
the date hereof. The Companies hereby represent and warrant to Laurus that the
Shares: (i) shall have been duly authorized and validly issued and are fully
paid and nonassessable and (ii) were issued in compliance with all applicable
state and federal laws concerning the issuance of securities. Stonepath shall
have no obligation to register the Shares.

 



--------------------------------------------------------------------------------



 



     In consideration of Laurus’ agreement to accept the Shares in full
satisfaction of the Non-P&I Amounts and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Company, on behalf of itself and its successors, assigns and other legal
representatives, here absolutely, unconditionally and irrevocably releases,
remises and forever discharges Laurus and it successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Laurus and all such other Persons being herein after referred
to collectively as the “Releasees” and individually as a “Releasee”), of and
from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which any Company
or any of its successors, assigns or other legal representatives may now or
hereafter own, hold, have or claim to have against Releasees or any of them for,
upon or by reason of any circumstance, action, cause or thing whatsoever which
arises at any time on or prior to the day and date of this Agreement, including,
without limitation, for or on account of, or in relation to, or in any way in
connection with the Security Agreement, the Ancillary Agreement, this Agreement
or any transactions thereunder, hereunder or related thereto or hereto,
including, without limitation, any claims or causes of action based on “lender
liability” and/or “deepening insolvency”.
     This letter may not be amended or waived except by an instrument in writing
signed by the Companies and Laurus. This letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this letter by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof or thereof, as the case may be. This letter
shall be governed by, and construed in accordance with, the laws of the State of
New York. This letter sets forth the entire agreement among the parties hereto
as to the matters set forth herein and supersedes all prior communications,
written or oral, with respect to the matters herein.
     Except as expressly provided herein, all of the terms and provisions set
forth in the Security Agreement and Ancillary Agreements shall continue to be
and remain in full force and effect in accordance with their respective terms.

                  Very truly yours,    
 
                LAURUS MASTER FUND, LTD.    
 
           
 
  By:   /s/ David Grin    
 
                Name:     David Grin         Title:       Director    

[Additional Signature Page to Follow]

2



--------------------------------------------------------------------------------



 



Agreed and accepted on the date hereof:
STONEPATH GROUP, INC.

         
By:
/s/ Robert Arovas    
 
 
   
Name:
Robert Arovas    
 
       
Title:
Chief Executive Officer    
 
       

STONEPATH LOGISTICS DOMESTIC SERVICES, INC.

         
By:
  /s/ Robert Arovas    
 
 
 
   
Name:
  Robert Arovas    
 
       
Title:
  President    
 
       

STONEPATH LOGISTICS INTERNATIONAL SERVICES, INC.,
a Delaware corporation

         
By:
  /s/ Robert Arovas    
 
 
 
   
Name:
  Robert Arovas    
 
       
Title:
  President    
 
       

STONEPATH OFFSHORE HOLDINGS, INC.

         
By:
  /s/ Robert Arovas    
 
 
 
   
Name:
  Robert Arovas    
 
       
Title:
  President    
 
       

STONEPATH LOGISTICS GOVERNMENT SERVICES, INC.

         
By:
  /s/ Robert Arovas    
 
 
 
   
Name:
  Robert Arovas    
 
       
Title:
  President    
 
       

3



--------------------------------------------------------------------------------



 



DISTRIBUTION SERVICES, INC.

         
By:
  /s/ Robert Arovas    
 
 
 
   
Name:
  Robert Arovas    
 
       
Title:
  President    
 
       

UNITED AMERICAN ACQUISITIONS AND MANAGEMENT, INC.

         
By:
  /s/ Robert Arovas    
 
 
 
   
Name:
  Robert Arovas    
 
       
Title:
  President    
 
       

M.G.R., INC.

         
By:
  /s/ Robert Arovas    
 
 
 
   
Name:
  Robert Arovas    
 
       
Title:
  President    
 
       

4